SIRRUS CORP. Nyeri Motor Services Building Moi Nyayo Way Nyeri, Kenya January 2, 2015 Anne Nguyen Parker Assistant Director Division of Corporation Finance U.S. Securities and Exchange Commission Washington, D.C. 20549 RE: Sirrus Corp. Registration Statement on Form S-1 File No. 333-199818 Filed on November 3, 2014 Dear Ms. Parker: In response to your letter dated November 24, 2014, please be advised as to the following: Prospectus Summary, page 5 1. The requested disclosures have been revised to clarify that we currently do not have any sales, operations or customers. 2. The requested disclosure has been added in this section and throughout the prospectus. 3. The disclosure has been revised as requested. 4. The disclosure has been expanded and revised as requested. 5. The requested information has been added to this section. 6. The requested information has been added to this section. Risk Factors, page 11 7. The requested risk factor has and remains within the filing of the registration statement. We refer you to the fifth paragraph on page 17 in the prospectus. We believe that the risk factor as stated satisfies your request. 8. The extraneous risk factors have been removed. Risks Related to the Company’s Market and Strategy, page 21 9. The erroneous risk factor has been removed. Description of Business, page 34 Business Development, page 34 The erroneous paragraph has been removed. U.S. Securities and Exchange Commission RE: Sirrus Corp. Registration Statement on Form S-1 File No. 333-199818 Filed on November 3, 2014 January 2, 2015 Page 2 Our Product Line, page 35 The pictures contained in our prospectus are actual images of the products we have entered into contracts to sell and distribute on our website. Additionally, descriptions of the products have been added as requested. Manufacturing, page 41 The requested disclosure has been made. Legal Proceedings, page 48 The extraneous language has been removed throughout the document. Thank you for your time and assistance. Feel free to contact me at our contact information above if you have any questions. Sincerely, /s/ Ahmed Guled Ahmed Guled, President and CEO
